Citation Nr: 0708090	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-37 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for angina.

5.  Entitlement to service connection for angioedema.

6.  Entitlement to service connection for Meniere's disease, 
claimed as secondary to a service-connected right ear 
disorder.  

7.  Entitlement to service connection for an eye condition 
(amblyopia).  

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cataracts claimed as due to Department of Veterans Affairs 
(VA) medical treatment and surgery.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1959 to May 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and later by 
the Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The veteran testified in support of his claims during a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.

The issues of entitlement to service econneciton for 
amblyopia and entitlement to compensation under § 1151 for 
cataracts are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

During his hearing in September 2005, the veteran appeared to 
claim service connection for hearing loss.  This issue is 
referred to the RO for appropriate action.  

FINDINGS OF FACT

1.  Diabetes mellitus, sleep apnea, hypertension, angina, and 
angioedema were not present during service or until many 
years thereafter, and are not shown to have resulted from any 
incident during service.

2.  The veteran's Meniere's disease is not shown to have been 
caused or aggravated by a service-connected right ear cyst.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, sleep apnea, hypertension, angina, and 
angioedema were not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Meniere's disease was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in September 2002 and March 2003 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty to 
assist letter was provided prior to the adjudication of the 
claim.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Notice in this case should have included 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  VA's failure to provide this notice 
is harmless error.  Since service connection for the claimed 
disabilities is denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  The Board concludes, therefore, 
that the appeal may be adjudicated without a remand for 
further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Diabetes Mellitus, 
Sleep Apnea, Hypertension, Angina, And Angioedema.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
diabetes mellitus or a cardiovascular disease is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran did not have service in 
Vietnam and there is no evidence that he was ever exposed to 
Agent Orange.  Accordingly, the presumptions which relate to 
Agent Orange are not applicable in this case.  

The veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
September 2005.  In his testimony, he expressed his belief 
that he developed diabetes, sleep apnea, hypertension, angina 
and angioedema as a result of exposure to DDT during service.  
He reported that he was exposed to that substance when he 
sprayed it along the runways of military air strips to kill 
weeds.  

The veteran's testimony is not supported by anything in his 
service medical records.  The veteran's service medical 
records do not contain any references to symptoms, findings, 
or diagnoses of diabetes, sleep apnea, hypertension, angina 
or angioedema.  The report of a medical history given by the 
veteran in March 1961 shows that he stated that he was in 
good health, and he denied having pain or pressure in the 
chest, high or low blood pressure, or sugar in the urine.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of all bodily systems was 
within normal limits except for a scar of the right ear.  
Urinalysis was negative for sugar.  The veteran's blood 
pressure was 120/62.  

There are no medical treatment records containing a diagnosis 
of diabetes, hypertension or angina until more than a year 
after separation from service.  In fact, there is no evidence 
of any of the claimed disabilities until many years after 
separation from service.  For example, a VA treatment record 
dated in May 2002 reflects that the veteran had been first 
diagnosed with diabetes only a month earlier.  

With respect to the veteran's theory that his disabilities 
were caused by exposure to DDT in service, the Board finds 
that this contention is not supported by any competent 
evidence.  First, the Board notes that the veteran's 
testimony that he was exposed to DDT in service is not 
convincing.  Although he may have been assigned to spray some 
unknown substance to kill weeds at an airstrip, it would seem 
highly unlikely that the substance would have been DDT.  The 
Board notes that various articles submitted by the veteran 
reflect that DDT is an insecticide.  The articles further 
reflects that it was historically used to treat crops to 
prevent insect infestation.  It seems illogical to assume 
that a substance which is used to treat and protect crops 
would also be used to kill plant life.  

Moreover, the veteran has not presented any competent 
evidence demonstrating a link between his claimed DDT 
exposure and the current disabilities.  In reaching this 
conclusion, the Board is aware that the veteran has presented 
articles suggesting a link between DDT exposure and diabetes 
and heart disease.  The Board notes, however, that these are 
articles which pertained to persons other than the veteran.  
Therefore, the articles cannot be said to contain medical 
opinion demonstrating that the veteran's claimed disabilities 
were attributable to chemical exposure in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Although the veteran has presented a written statement from a 
VA physician dated in March 2004 which is to the effect that 
the veteran reported a history of spraying chemicals back in 
the 1960's, and that his history of angioedema and urticaria 
where as likely as not related to the chemical exposure 
described by the veteran, the Board concludes that this 
opinion is not sufficient to support the claim.  In this 
regard, the Board notes that the nature of the chemicals to 
which the veteran may have been exposed in service is 
unknown.  Therefore, any opinion linking a current disability 
to an exposure to an unknown chemical would be purely 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102.  See also Slater v. Principi, 4 Vet. App 43 (1993).  

In summary, the veteran's diabetes mellitus, sleep apnea, 
hypertension, angina, and angioedema were not present during 
service or until many years thereafter, and are not shown to 
have resulted from any incident during service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  Therefore, the Board 
concludes that diabetes mellitus, sleep apnea, hypertension, 
angina, and angioedema were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.

II.  Entitlement To Service Connection For Meniere's Disease, 
Claimed As Secondary To A Service-Connected Right Ear 
Disorder.

The Board notes that the veteran does not contend, and there 
is no evidence that Meniere's disease was present during 
service or within the first year after service.  The 
veteran's only contention is the he has Meniere's disease 
secondary to a service-connected disability.  Service 
connection has been previously established for a cyst, right 
ear, status post-cystectomy, rated as noncompensably 
disabling.  The Board notes that the cyst which was excised 
was located behind the right ear.

The applicable regulation provided that service connection 
may be granted for disability shown to be proximately due to 
or the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The Board has noted that the veteran has expressed his own 
opinion during the hearing that his service-connected right 
ear disorder had caused or aggravated his Meniere's disease.  
However, the Board notes that the veteran is not competent, 
as a lay person, to make such a medical judgment. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The only relevant medical evidence on the issue of secondary 
service connection for Meniere's disease weighs against the 
claim.  In this regard, the report of a VA ear disease 
examination conducted in September 2003 reflects that the 
examiner reviewed the veteran's history and conducted an 
examination.  The examiner then stated that "It is my 
opinion that the Meniere's is not related to his cyst removal 
and/or infection drainage.  I do not see the relationship 
between the two entities."  

Thus, the preponderance of the competent evidence of record 
shows that the Meniere's disease is not etiologically related 
to or aggravated by the veteran's service-connected right ear 
disorder.  Therefore, the Board concludes that Meniere's 
disease was not proximately due to or the result of a 
service-connected disability.  


ORDER

1.  Service connection for diabetes mellitus is denied.

2.  Service connection for sleep apnea is denied.

3.  Service connection for hypertension is denied.

4.  Service connection for angina is denied.

5.  Service connection for angioedema is denied.

6.  Service connection for Meniere's disease, claimed as 
secondary to a service-connected right ear disorder, is 
denied.  


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current cataracts were 
caused or aggravated by the VA treatment and surgery 
performed at a VA Medical Center.  He further asserts that he 
was not adequately notified of the risks involved in the 
surgery.  The veteran's representative has argued that the 
development of evidence in this case is inadequate because 
the claims file does not contain copies of any consent forms 
signed by the veteran prior to surgery.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable. 

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. [emphasis added]  Determinations 
of whether there was informed consent involve consideration 
of whether the health care providers substantially complied 
with the requirements of 38 C.F.R. § 17.32.  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

In light of the significance of proper informed consent under 
the foregoing regulation, the Board concludes that the 
consent form or forms from before surgery should be obtained 
as they are relevant under the foregoing regulation.  VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA eye 
examination should be conducted to determine whether the VA 
eye surgery caused or aggravated any disability of the eye.  
An opinion should also be requested to as to whether the 
standard of care was met and whether the veteran was 
adequately informed of the foreseeable risks of surgery.  The 
Board will defer adjudication of the claim for service 
connection for an eye condition (amblyopia), as it is 
possible that the development regarding the cataracts claim 
might be relevant to the amblyopia claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate and place in the 
claims folder copies of any and all 
informed consent records associated with 
the surgery in question in this case.

2.  Thereafter, the veteran should be 
afforded a VA eye examination to 
determine the etiology of any eye 
disability which the veteran may 
currently have.  The claims folder should 
be made available to and reviewed by the 
examiner before the examination.  The 
examiner should record the full history 
of the disorder, including the veteran's 
own account of the nature of his 
increased disability which he asserts was 
the result of the VA surgery.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found eye disability was caused or 
aggravated by the VA treatment (or any 
failure to provide treatment or proper 
evaluation).  The doctor is also 
requested to provide an opinion as to 
whether there was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, and whether the 
veteran was adequately informed of the 
foreseeable risks of the surgery.

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


